STONE, Judge.
Defendant was sentenced following a revocation of his probation. The score-sheet used in computing the guideline sentence included points for being under a legal constraint at the time of the offense. It is undisputed, however, that he was under no legal constraint at that time. In fact, the only restriction on defendant was the probation sentence imposed after the offense.
The state contends that a prior violation of this probation justifies an increase in the total points on the scoresheet. However, the status to be scored is any legal constraint that existed at the time of the offense for which he is scored.
Since no legal constraint existed at the time of the offense, we reverse the sen*796tence imposed and remand for resentenc-ing.
GLICKSTEIN, J., and BLOOM, PHILIP, Associate Judge, concur.